Citation Nr: 0600049	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-26 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sciatica.

2.  Entitlement to service connection for depression.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office that denied the 
benefits sought on appeal.  

A video conference hearing was held in June 2005 before the 
undersigned Veterans Law Judge of the Board.  A transcript of 
the proceeding is of record.  


FINDINGS OF FACT

1.  Sciatica cannot be dissociated from service-connected 
residuals of a lumbar spine injury.  

2.  Depression cannot be dissociated from service-connected 
residuals of a lumbar spine injury.

CONCLUSIONS OF LAW

1.  Sciatica is proximately due to or the result of service-
connected residuals of a lumbar spine injury.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2005).  

2.  Depression is proximately due to or the result of 
service-connected residuals of a lumbar spine injury.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.310 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As explained 
below, the Board has found the evidence and information 
currently of record to be sufficient to grant the appellant's 
claims for secondary service connection for depression and 
sciatica.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with these issues given the favorable nature of 
the Board's decision.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes 
situations when there has been aggravation of a veteran's 
nonservice-connected condition that is proximately due to or 
the result of a service-connected disability, but the veteran 
shall be compensated only for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

With respect to sciatica, service medical records 
substantiate that the veteran experienced low back pain and 
lumbar muscle spasm following an episode of heavy lifting, 
and the assessment was lumbar strain.  The RO has granted 
service connection for residuals of a lumbar spine injury.

Postservice diagnostic imaging by VA and private medical 
sources demonstrates spurring and disc space narrowing 
involving the lumbar spine, and a VA orthopedist diagnosed 
lumbar strain with degenerative disc disease.  

Joe W. Crow, M.D., in a report dated in October 2000, noted 
the presence of sciatica, clinically, but added that the 
veteran had no neurologic deficit.  Laura B. Trigg, M.D., in 
a statement dated in August 2002, observed that that the 
veteran currently had sciatica.  She went on to state that 
the veteran's sciatica and spine symptoms were attributable 
to a service-related back injury.  Additionally, a VA 
physician, in June 2005, reported a diagnosis of lumbar 
injury with resultant sciatic nerve damage.  

Competent, probative medical evidence demonstrates that 
sciatica, whether or not involving a demonstrable neurologic 
deficit, cannot be dissociated from service-connected 
residuals of a lumbar spine injury.  There is no competent 
medical evidence controverting that conclusion.  Service 
connection is warranted for sciatica as secondary to service-
connected residuals of a lumbar spine injury.

With respect to depression, Dr. Trigg's August 2002 statement 
attributes the veteran's depressive symptoms to her service-
related back injury.  There is no competent medical evidence 
in the claims file that controverts that examiner's 
conclusion.  Service connection is warranted for depression 
as secondary to service-connected residuals of a lumbar spine 
injury.  


ORDER

Service connection for sciatica is granted.  

Service connection for depression is granted.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


